United States Court of Appeals
                      For the First Circuit


No. 14-1185

                  MARIA LETICIA GARCIA-AGUILAR,

                           Petitioner,

                                v.

    LORETTA E. LYNCH, Attorney General of the United States,

                           Respondent.


              PETITION FOR REVIEW OF AN ORDER OF THE
                   BOARD OF IMMIGRATION APPEALS



                           ERRATA SHEET

     The opinion of this Court issued on November 25, 2015 is
amended as follows:

     On page 5, line 15, change "Bureau" to "Board"